Pettit, J.
The errors assigned in this case are these: “ ist. The finding and judgment of the court is contrary to law. 2d. The finding and judgment of the court is contrary to evidence. 3d. The finding and judgment of the court is contrary to law and evidence. 4th. That the evidence in the case shows that the judgments, on which the property of plaintiff in error is proposed to be sold, have been fully paid, and that the appellees James and William Huston, who claim to be the owners of said judgments, are estopped by their acts and declarations to enforce the same or any part thereof, as against the appellant; but the court refused to enjoin the sale of appellant’s said property, for the payment of the same.” These are only causes for a new trial; and as there is no assignment of error on any pleading, or for overruling a motion for a new trial, we cannot consider any question attempted to be raised by the assignment of errors. Leave was asked to amend the assignment of errors, by adding one for overruling the motion for a new trial, but this leave was refused, because, on examination of the bill of exceptions, we found it so defective that we could not consider the evidence as in the record, hence the proposed amendment could not be of any avail to the appellant.
The judgment is affirmed, at the costs of the appellant.